..




     ,’
                    OFFICE   OF THE   ATTORNEY     GENERAL             OF TEXAS
                                          AUSTIN
          GROVERSELLERS
          ATrORNEY
                 Oma3tA.I




           Honorable Theophllus 5'.Painter
           Aoting Preeident
                      ot Texas
           Un1var'slt.y
           Austin, Texas

           Dear Sir:                                                                   city or Texaa




                                                                       e with Publio Law No.346
                                                                       78th Congress.
                                                                       an opinion, the last

                                                                 d ii    YOU   ~0uid
                                                ua whether or not phe
                                              r                  in-
                                                    F?tate-supported

                                             ng in Texas nag legally
                                          s Administration payments
                                          struotion 810.6 and the
                                                       roh 7, 1945,
                                 eduoation end training to veterans
                                  in accordance with Publio Law No.

                      Paragraph l-k (2) of the Veterans Administration Servloe
           Letter of Earoh 7, 1945, as quoted ln your letter, states:
                      "In the case of ?tate and municipal sohools,
                 collages, or universities, and other approved
                 institutions -<&:.ch        -esitie;lt
                                    have non-*        tuition fees,
Hon. Thaophilus   ?, I-;ainter,
                              page 2




     tha ohargea far auah tuition,  laboratory,  library,
     health, lnflrmary and other aImIlar fees whloh were
     In erreot prior to June 22, 1944, or aa may be ea-
     tabliahed arter said date ii applloable to all
     olassea of studenta are determined as the ouatomary
     ohargea for all veteran traineea exoept that the
     oharge ior the tuition fee of a rull-time   veteran
     trainee ahall bo not less than $15.00 per month
      ($45.00 per quarter or $60.00 par aameater),     pro-
     vided that the ohargea are not In oonfliot    with
     lxIstlng law8 or other legal requIremanta. Und*r
     thia provision  a lohool may not oharge to a real-
     dant veteran auoh part of a non-realdant   tuition
     fae 88 ~111 rerult in a oharge In exoaae or $500.
     for an ordinary whaol year.*
          Paragraph S or Part VXII,     Paterena Regulation Ro. l(a),
aa amended by Pub110 Law   346, 78th Congreaa,   protides a8 rollowe:
          *The AdmInIatrator    ahall
                                  pep to the rduoational
     or training InatItutlon,for eaoh paraon enrolled In
     full time or part time    oourae of education or train-
     ing, the ouatomary ooat     of tuition, ad suoh labora-
     tory, library, health,    infirmary,    and othar lImIlar
     teea aa are ouatcaaarily    oharged, and may pay ior booka,
     ru~pllas, equipment,and other neaeaury lxponaom, ex-
     olualre or board, lodglna,      other living expenaee, and
     trawl, .a8 are generally required for the suooaaarul
     pureult and completion of the oamm          by other studenta
     In tho Inatitutlon:    Prorided, That In no event ehall
     auoh pamentr, with re8peot to any p8rson, exooed
     $500 ror an ordinary aohool year: Provided further,
     That no payments ahell be made to Inatltutlona,          bual-
     naaa or other oatablIahmentr rurnishlng apprentice
     training on the jobr And provided rurther,          That Ii
     any auah inatftution    has no eefablIahed     tuition   fee,
     or ii it8 established    tuition    tee shall be round by
     the Administrator    to be Inadequate    oompenaetion to
     auah institution    ror rurniahlng suoh education or
     training,   he is authorized to provide for the payment,
     with respeot to any auoh peraon, of auoh fair and
     reasonable oampensation as will not exoeed $500 for
     an ordinary rohool year.”
HO>?.Thsoc~hilus ".   I'aintcr,page 3                              ‘744



           Article   2654b-1 of Vernon*s Annotated Clril Ftatuter
provides for the exemption of oertafn veterans from the payment L
of dues, fees,    and ohargea at State Institutiona    of oolleglato
renh supported In nQole or In part by pub110 funds appropriated
from the State %eaaury.      Senate Bill No. 338, Aots of the 49th
Le~ialatu.re (19&5), amended this Artlole     by adding a new aeotion,
which read8 as ron0wat
           *Sea. 4. The exemption from the peyment or dues,
     roes,   and ohergea as provided hereinabove in Seotlon 1
     and Seotlon 3 of this Article    shall not apply to or
     include honorably dlaohargod members of auoh United
     States Armed Foroea, or other persona hereinabove
     nemed, who are eligible ror eduoatlon or training bano-
     rite provided by the Unitad States t?orernmnt under
     Pub110 Law No. 16, 78th Congress, or amm&entr thereto,
     or under Pub110 Law No. 346, 78th Congreaa, or amond-
     mnta thereto,     or under any other Fedora1 legislation
     that may be in foroa at the tfae oi registration       In
     the oollegr   oonoerned or auoh ex-aenloe     man or woman.
     As to all ox-8erVloemen or wanen aa derinoa in this
     se&ion,    the gorrrning boards of oaoh of the several
     lnatitutlona of oolleglaterank, aupportod In whole
     or in part by public fundr appropriated     from the State
     Treasury,   are hereby authorized to enter Into oontraota
     with the United Statoa Government, or any of Itm agan-
     olea,   to rurniah Instruotlon  to suoh ox-aonloe    men and
     w-en at a tuition rate whloh oovera the estlmatod ooet
     of auoh lnatruotlonor, in the altematlr~, at a WItIon
     rate of One Hundred Dollars ($100.00)a semester, aa mar
     be determined by the governing board of the Inatltutlon
     ocmoernedl? provided, however, that lr auoh rates a8
     herein sp6olfled  are prohibited by Federal law for any
     partioular   olass of ex-aenloo     man or women, then, and
     in thet event, the ,tuIflonrata slxl.1be suoh rate aa
     may be agreed to by aald governing boarda, but in any
     event not leas than the eatabllshed       ratea for olvillan
     atudenta;   protided rurther that should the Federal 2.m~
     provide as to any olaaa of veterans that such tuition
     payments are to be deduoted rrom any subsequent bene-
     fits   whloh said veteran may be hereafter      entitled  to
     receive,   the educational  institution    oonoerned la
     hereby suthorlaad and directed to rai’und to any veteran
     who la a resident of Texas within the meaning of this dot
     the amount by whioh any adjusted       oaapenaatlon patient la
     hereafter   actually reduoed on aooount of tuition       payments
     made by the Federal government to euoh eduaetlonal         lnatl-
     tution ror euoh rateran.W
Hon. Theophilua   3. Painter,   page 4


            It Is apparent from the above that the State Legla-
latum    waa cognlaant OS the prcvlalona   OS Pub110 Law 346 at
the time it eneotad the quoted amendment of artlsle      Z6!54b-1
and that the leglalatlve   intent was to exolude from the atat-
utory   tee exemption all peraona eligible   for eduaatlon or
training under Public Law 346.
              As to veterans eligible     undar Fublio Law 346, tha
stats law apeolrioally      authorlzea the governing boarda, of state
fnatltutlona     to enter into oontraeta with the United States
Government, or any of its agenolea, to furnish lnatruation
 (1) vat a tuition     rate which oovera the eatlmated ooat of auoh
lnatruotlonw,     or, ln the llternatlve,     (8) Wat a tuition   rate of
One IIundrsd Dollars ($100.00) a remeater”,         a8 may be detenxlned
by the governing board of the lnatitutlon         oonoerned.    However,
the stats law further p~rovldea tbet, if ruoh rates are npre-
hlblted by Federal law for any partloular         0188~ of ex-aenloe
men or wome~,~ then, the tuition        rate anal1 bo augh rate as
may be agreed to by aald governing beards, but in any event
not lean than the established       Irtali for olvlllan   students.
            Although the governing board 1s olearly authorlaed
to reoelve a hlnher rate than the ouatomary tuition fee, tha
statute plaoea two limitations     on the board’s authority:      (1)
by lmpllcatlon,    the goverolng board oannot eooept leas than
the *estimated costR of auoh lnatruction.      or. in t~lternatlve.
$100 a aemeater, as may be determined byVtheVgoverning board                1
oonoerned, unless auoh rates are *prohibited      by Federal law
for sly parT%iEr      olaaa or 8x-aervloemen or ~3men1;~(8) Sy
express provision,    the governing board oannot, in any event;
aooept “less then the eatabllahed     rates for olvilian   atudenta.v
            As to the rlrat  1lmitatLon stated above, the quea-
tlon turns on the rneanlngof the phrase wprohlbit8d by Federal
law .I Suoh rstca are not expreaely prohibitedby Pub110 Law
346 beoauae it oontalna a provision      that if the eatabllahed tul-
tlon fee snail be found by the Administrator       to be l~nadequate
oompenaatlon, he 1s autkorleed to provld,e for payment of auoh
*ralr and reasonable oompenaation* as will. not exoeed $UOO
for an ordinary a09001 year.       Fowever, oonstrulng the state
statute ae e whole, end considering      the purposes aought to be
acconpllahsd   by the Lepjslature.    it la our opinion that the
Leglaiature   intended that if, in the opinion of the Veterans
AdmlnlstratOr,    suoh ratea woul?! be *prohibited   by Federal
Hon. Theophllus   S. Painter,   page 8
law,” that is, if not aooeptable td the Veterans Administrator
bsaeuae found by him to be in exoeaa of “fair and reasonable
o:mpenaation* or prohlblted     by any other llmltation  upon his
authority,  then the governin& board oonoerned would be auth-
orized to aooept any rate agree6 to by the governing board and
the Veterans Administrator,     but in any event not leas than the
establlahed  ratea ror olvlllan    students.
            As to the aeoond 1imLtatlon stated above, it olearly
appears that the respective   governing boards heve no authority
to agree to a rate whloh 1s leas then the WeatabliaheU rates
for olvlllan   atudenta.R
              Therefore,  in our opinion,   aubjaot  to the limita-
tlona stated above, the Unlveralty        Of Texas and other State-
supported lnatltutlona      of higher learning in Texas may, in
the dlaontlon       of the reapeotlve  governing boards of aaah
lnatltutlons,     legally  reoelve from the Veterans Admlniatmtlon
payments of rates apeolfled       in aald Inatruotlon   and Senloe
Letter, for furnishing      eduoatlon and %ralnlng to veterans of
World Yiar IX ln aooordanoe wlth Pub110 Law Ro. 346 of the 78th
Oongreaa.
                                          Ioura   very truly,
                                             CENXRALOF TEXAS
                                     ATTORlVET




                                                  .,.,